Holden, J.,
delivered the opinion of the court.
This suit is appealed from the circuit court of Wilkinson county, where the appellee, J. A. Cox, sued and obtained judgment for one hundred and fifty dollars, damages, against the appellant railroad company, on account of the alleged negligence of the railroad in setting fire t'o and destroying one thousand five hundred staves located at a switch along the appellant’s railway track in the town of Centerville.
It appears from the record here that the appellee, J. A. Cox, had stacked one thousand five hundred staves on the railroad right of way for the purpose of selling or shipping them; that the staves were valued at from six cents to fifteen cents apiece. The circumstantial *55proof, and the testimony of the section foreman, shows that the fire was set out by one of appellant’s locomotives, and communicated to the staves, and seven hundred of the one thousand five hundred were totally destroyed, and the remaining eight hundred staves were not damaged; the section foreman having saved the eight hundred by removing them away from the other seven hundred that were destroyed by fire.
The appellant railroad company assigns several grounds of error, hut we do not think there is any merit in any of the contentions presented, except one; and that is, the appellant contends that no recovery can be had by the appellee except for the actual value of the seven hundred staves destroyed by fire. The plaintiff below testified that, while only seven hundred of the staves were actually destroyed by fire, the other eight hundred were rendered valueless, “because, being so much less than a carload, there was no market for the same. ’ ’ It appears that the appellee recovered a judgment on a basis of the loss of the entire one thousand five hundred staves, at ten cents each, and the appellant urges that this was wrong, and that the lower court erred in refusing instruction No. 4, which reads as follows :
“That if they find for the plaintiff, they can only find for the value of the seven hundred staves burned, with six per cent, interest from date of burning of staves.”
We think this assignment of error is well grounded and must reverse the judgment of the lower court. The law is well settled that the recovery of damages in this character of ease is limited to the pecuniary compensation for the actual injuries sustained. Culver v. Hill, 68 Ala. 66, 44 Am. Rep. 134; Brewster v. Van Liew, 119 Ill. 554, 8 N. E. 842, 59 Am. Rep. 823; Trustees Howard College v. Turner, 71 Ala. 429, 46 Am. Rep. 326; Priestly v. Railroad, 26 Ill. 205, 79 Am. Dec. 369; Railroad v. Implement Co., 73 Kan. 295, 85 Pac. 408, 87 Pac. 80, 6 L. R. A. (N. S.) 1058, 117 Am. St. Rep. 468, 9 Ann. *56Cas. 790; Seely v. Alelen, 61 Pa. 302, 100 Am. Dec. 642, aud note. The fact that the destruction of seven hundred of the one thousand five hundred staves reduced the total number to less than a carload would not necessarily destroy the value of the remaining eight hundred staves. It is nowhere shown that seven hundred new staves could not have been supplied so as to bring the number up to one thousand five hundred, which seems to be a carload. Nor does it appear from this record that the plaintiff could not have realized upon the remaining eight hundred staves if loaded and shipped as a half carload, or otherwise disposed of. We think the damage here claimed for the eight hundred staves, which were not destroyed, was not the natural result flowing from the destruction of the seven hundred staves, but the connection, or basis of the claim, is too remote; and no recovery can be had against the railroad company for damages which were not proximately caused by it, and which would not reasonably and proximately follow from the act of negligence. Therefore we do not think that the appellant railroad is liable for damages for the eight. hundred staves that were not destroyed by fire, but that a verdict for the reasonable value of the seven hundred staves destroyed by fire would have been correct and proper. Culver v. Hill, supra.
The jury by their verdict evidently valued the staves at ten cents each; and, unless the appellee shall enter a remittitur here, reducing the judgment to seventy dollars and six per cent, interest from date of fire, the judgment of the lower court will be reversed, and the case remanded; if remittitur is entered, it will be affirmed.
Reversed, unless remittitur to seventy dollars is entered here.

Reversed.